DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 1-8, 13-17 and 20 in the reply filed on 03/08/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-12 and 18-19 have been cancelled. New claims 21-25 have been added.  Accordingly, claims 1-8, 13-17 and 20-25 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
        The disclosure is objected to because of the following informalities: The specification on page 1 should indicate the current status of all nonprovisional parent application references.  For example after the disclosure “of U.S. Patent Application Serial No. 16/120,946, filed September 4, 2018”.  Applicant should insert --, now U.S. Patent 10,539,563--.
Appropriate correction is required.

The use of the terms Nunc Maxisorp (e.g. para 0074) and Tween (e.g. para’s 0070-0071, 0074, 0083), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by their generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 5, 13, 16-17 and 24-25 are objected to because of the following informalities:   
Claim 1 the quotation marks in the recitation “(“anti-CarP”)” should be removed and the recitation should be --(anti-CarP)--. 
Claim 2 the quotation marks in the recitation “(“anti-CarP”)” should be removed and the recitation should be --(anti-CarP)--. 
Claim 5 the quotation marks in the recitation “(“ACPA”)” should be removed and the recitation should be --(ACPA)--. 
Claim 13 the quotation marks in the recitation “(“FCS”)” should be removed and the recitation should be --(FCS)--. 
Claim 16 the quotation marks in the recitation “(“anti-Ca-Fib”)” should be removed and the recitation should be --(anti-Ca-Fib)--. 
Claim 17 the quotation marks in the recitation “(“anti-Ca-Fib”)” should be removed and the recitation should be --(anti-Ca-Fib)--. 
Claim 24 the quotation marks in the recitation “(“anti-Ca-Fib”)” should be removed and the recitation should be --(anti-Ca-Fib)--. 
Claim 25 the quotation marks in the recitation “(“anti-Ca-Fib”)” should be removed and the recitation should be --(anti-Ca-Fib)--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 1-8, 13-17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
 The claims are directed to methods of classifying an individual that is suffering from or at risk of suffering from a form of arthritis comprising determining whether a sample comprising a body fluid of the individual comprises an anti-carbamylated protein antibody (anti-CarP) as recited in claims 1  & 2 by determining the presence of the antibody.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of 
In this case, the claims as a whole encompass: 
Any type of arthritic condition, e.g. rheumatoid arthritis, osteoarthritis, ankylosing spondylitis, polymyositis, reactive arthritis, etc.
Any type of body fluid, e.g. tears, vomit, peritoneal fluid, CSF etc.
Antibodies against any carbamylated protein or peptides derived from fetal calff’s serum, (as recited in the dependent claims) i.e. the antibody can be directed against any carbamylated protein, peptide or isoform as well as against any fragment; the fragment size being unlimited and could be e.g. a single amino acid
By contrast, the specification discloses only a limited experimental study, in which carbamylated Fetal Calf Serum (FCS) was used to detect anti-CarP antibodies in human serum and synovial fluid from arthritis patients or from healthy controls (see Example’s 1, and the Figures). The specification reports that antibodies against this carbamylated FCS were detected in the rheumatoid arthritis patients (See figures and Examples 1 and 2), but were not detectable or were detectable at lower levels in normal healthy individuals.  

In particular, the specification does not demonstrate possession of any and all types of body fluid for the detection of anti-Carp antibodies by any and or forms of determination.  The specification does not describe with particularity the nature of the antibodies that were detected.  The instant claims allow for the detection of anti-CarP antibodies in any and all possible body fluids and the use of any and all possible carbamylated proteins or peptides derived from fetal calf’s serum.
The number of species meeting the structural requirements of the claim is exceedingly large and characterized by substantial variability, as any and all fragments are encompassed. In this case, however, it cannot be envisioned based on the specification what sequences would possess such binding properties. The instant claim language could encompass detection of anti-CarP antibodies against derivatives/fragments that are as small as a single amino acid, for example.  However, the specification has not confirmed the existence of such antibodies.
At the time of the invention, it was recognized that analysis of a given amino acid sequence only provides rough guides as to whether the sequence will bind to antibody. See Lesniewski et al. (U.S. 6,596,476 B1) (submitted in the IDS filed 12/17/19) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence 
	Furthermore, it was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) (submitted in the IDS filed 12/17/19) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
As noted above, the variability among the fragments encompassed by the claims is enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function. The use of a single species of carbamylated protein (e.g. fibrinogen) or derivative therefrom is insufficient to represent the entire genus. Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of fragments encompassed by the claims, would be capable of being recognized by the anti-CarP antibodies. 
In regards to the body fluid, the specification does not provide that any and all body fluids such as tears, vomit, peritoneal fluid, CSF, urine, amniotic fluid etc contain  
	For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-17 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1, lines 3-4 is indefinite in reciting “determining whether a sample comprising body fluid of the individual comprises an anti-Carbamylated Protein..” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term "determining" and replace it with --detecting--.
         Claim 1 the recitation “high risk is vague and indefinite. The term “high” a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
            Claim 2, lines 3-4 is indefinite in reciting “determining whether a sample comprising body fluid of the individual comprises an anti-Carbamylated Protein..” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term "determining" and replace it with --detecting--.
            Claim 14 the recitation “further factor” is vague and indefinite because the specification does not provide a definition for the phrase and it is unclear if Applicant intends a marker, symptoms such as pain or soreness or if Applicant intends something else.  The metes and bounds of the phrase “further factor” cannot be ascertained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 13-17 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific.  For example, it was well-known, conventional and routine as shown by Mydel et al (The Journal of Immunology, June 2010, Vol 184, No. 12, pages 6882-6890) (submitted in the IDS filed 04/04/17) to 
        Also, with respect to the recitation “wherein the detection of the anti-CarP antibody classifies the sample as a sample of an individual that is at high risk to be currently suffering from or at risk of developing arthritis”  and “wherein the sample is positive for anti-CarP antibody , the determination of the anti-Carp antibody in the sample provides aprognosis that the individual is at risk for developing arthritis”as recited in claims 1 and claim 2.  The “wherein” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the detection of anti-CarP antibody is correlated with risk of or is suffering from arthritis.  No active method steps are invoked or clearly required; the “wherein” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.  Further, it is noted that such interpretive clause(s) do not recite any additional active method steps, but simply state a characterization or conclusion of 
          Based upon this analysis of the claims as a whole, the above noted claims 1-8, 13-17 and 21-25 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-8, 13-17 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,829,489 (listed on the IDS filed 12/17/19). Although the claims at issue are not identical, they are not patentably distinct from each other because  both are directed to an individual/subject as having arthritis comprising determining the presence of anti-CarP antibody in a sample and one of ordinary skill in the art would recognize that the more specific claims of rheumatoid arthritis and  hA1AT or carbamylated fragment thereof for the detection of .

         Claims 1-8, 13-17 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,078,080 (listed on the IDS filed 12/17/19). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to classifying an individual/subject as having arthritis comprising determining the presence of anti-CarP antibody in a sample and one of ordinary skill in the art would recognize that the more specific claims of 10,078,080 would encompassed the claims of the current application.  Further, one would also recognize the presence as being a positive for anti-CarP antibody.

Claims 1-8, 13-17 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,539,563. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to classifying an individual/subject as having arthritis comprising determining the presence of anti-CarP antibody in a sample and one of ordinary skill in the art would recognize that the more specific claims of 10,539,563 would encompassed the claims of the current application.  Further, one would also recognize the presence as being a positive for anti-CarP antibody.

Allowable Subject Matter
Claims 1-8, 13-17 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a),  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 USC 101, Double Patenting rejections and claim objections set forth in this Office action.  The closest prior art of record is considered to be Mydel et al (The Journal of Immunology, June 2010, Vol 184, No. 12, pages 6882-6890) (submitted in the IDS filed 12/17/19) to determine the presence (positive sample) of peptide specific antibodies (anti—CarP antibodies) in a sample that are specific to homocitrulline peptides (carbamylated peptides) (e.g. page 6884, Table 1).  However, Mydel et al does not teach nor fairly suggest the anti-CarP antibodies are correlated with arthritis.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 /GARY COUNTS/ Primary Examiner, Art Unit 1641